DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 09/30/2022. Claims 1-20 are currently pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species A, Sub-Species I, encompassing claims 1-20 in the reply filed on 09/30/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the inclination angle" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  There are plurality inclination angles previously recited in claim 16 and it is not clear which inclination angle is being referred to.  Line 5 recited “an inclination angle” however this inclination angle is varied that implies several inclination angles.
Claim 20 recites the limitation "the value from the dataset that minimizes the strain on the backbone of the engine" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2018/0162541 A1 (Jasklowski).
Regarding claim 1, Jasklowski discloses a method of controlling a link (212; see figs. 2-5) operably coupling an engine (204; see figs. 2 and 3) with an engine support structure (208; see figs. 2 and 3), the method comprising: determining a control command (1004, 1006; see fig. 10) based at least in part on an output received from one or more sensors (902; see par. 71 explaining that block 1004 is based at least in part of information from sensor 902); and causing an actuator (drive shaft 204 is driven by actuator to change the position of link 212 and thereby change position of inclination angle; see par. 38 and figs. 2-5) operably coupled with the link (212; see figs. 2-5) to change a position of the link (changing position of link 212 results in changing position of nacelle in block 1006; see compare position of engine 204/nacelle 202 in fig. 2 with corresponding position in fig. 4; wherein the link 212 is rigidly coupled to the engine 204 and nacelle 202, see par. 27 top, and wherein the link 212 pivots from the pylon 208 at pivot point 208, see figs. 2-3) based at least in part on the determined control command (1004, 1006; see fig. 10).
Regarding claim 2, Jasklowski discloses causing the actuator (see par. 38) operably coupled with the link (212; see figs. 2-5) to change the position of the link (212; see figs. 2-5) based at least in part on the determined control command comprises: causing the actuator (see par. 38) operably coupled with the link (212; see figs. 2-5) to change an inclination angle of the link based at least in part on the determined control command actuator (drive shaft 204 is driven by actuator to change the position of link 212 and thereby change position of inclination angle, see par. 38 and figs. 2-5, based on command 1006).
Regarding claim 3, Jasklowski discloses the output (position of drive shaft 902; see par. 48) received from the one or more sensors comprises one or more operating parameters (position of drive shaft 402 determined from sensor 902; see par. 48, top and middle, and fig. 9), and wherein determining the control command based at least in part on the output received from the one or more sensors comprises: determining the inclination angle of the link based at least in part on the received one or more operating parameters (current inclination angle correlates with measured position of drive shaft 402 from sensor 902; this corresponds with block 1004 in fig. 10; see par. 53, top); and determining a difference (see discussion of “difference” in par. 54, middle: “the one or more control signal(s) generated by the controller 908 and supplied to the actuator of the drive member that positions the nacelle correspond to a difference between the current position of the nacelle and the desired position of the nacelle, and/or to a difference between the current position of the drive member and the desired position of the drive member”) between the determined inclination angle and a target inclination angle (see discussion of “desired” inclination angle in par. 50 middle and par. 52), and wherein the control command (control signal from controller 908 in par. 54, middle) is determined based at least in part on the difference between the determined inclination angle and the target inclination angle.
Regarding claim 4, Jasklowski discloses setting the target inclination angle based at least in part on the received one or more operating parameters (the current inclination angle is conveyed via output device 914 (see par. 50, bottom), the “user” then inputs a target or desired inclination angle (see par. 50, middle) via input device 912 such as a dial; for example the used needs to understand the current position of the nacelle before the user can give a command regarding a target or desired position).
Regarding claim 5, Jasklowski discloses in causing the actuator operably coupled with the link to change the inclination angle of the link based at least in part on the determined control command, the inclination angle is adjusted to the target inclination angle (the control command causes the actuator to change the inclination angle towards the target inclination angle, see par. 54, bottom; the current inclination angle arrives at the target inclination angle when there is no error and no additional command regarding a second target inclination angle, see block 1012 in fig. 10).
Regarding claim 10, Jasklowski discloses a control system (900; see fig. 9) for controlling a link (212; see figs. 2-3) configured to operably couple an engine (204; see figs. 2-3) to an engine mounting structure (208; see figs. 2-3) of a vehicle (100; see fig. 1), the control system (900; see fig. 9) comprising: one or more sensors (902, 904; see fig. 9); an actuator (see par. 38) operably couplable with the link (212; see figs. 2-3), the actuator (see par. 38) being operable to change an inclination angle (“incidence angle”; see fig. 2 and par. 30, top: “an incident angle of the nacelle 202 may be identified as the angle between the longitudinal axis 226 of the nacelle 202 and the chord 228 of the wing 206.”, wherein the link 212 is rigidly coupled to the engine 204 and nacelle 202, see par. 27 top, and wherein the link 212 pivots from the pylon 208 or in other words is pivotally connected to the pylon 208, see par. 26 middle) of the link (212; see figs. 2-3); and one or more controllers (908; see fig. 9) communicatively coupled with the one or more sensors (902, 904; see fig. 9) and the actuator (see par. 38) and having one or more memory devices (910, 1204, 1210, 1212, 1214; see figs. 9 and 12 and par. 90) and one or more processing devices (1202; see fig. 12), the one or more memory devices (910, 1204, 1210, 1212, 1214; see figs. 9 and 12 and par. 90) storing computer-readable instructions (1218; see fig. 12) that can be executed by the one or more processing devices (1202; see fig. 12) to perform operations (1000, 1100; see figs. 10 and 11, respectively), in performing the operations, the one or more processing devices (1202; see fig. 12) are configured to: determine a control command (1004, 1006; see fig. 10) based at least in part on an output received from the one or more sensors (902; see par. 71 explaining that block 1004 is based at least in part of information from sensor 902); and cause the actuator (drive shaft 204 is driven by actuator to change the position of link 212 and thereby change position of inclination angle; see par. 38 and figs. 2-5) to change the inclination angle of the link based at least in part on the determined control command (drive shaft 204 is driven by actuator to change the position of link 212 and thereby change position of inclination angle, see par. 38 and figs. 2-5, based on command 1006).
Regarding claim 12, Jasklowski discloses the output (position of drive shaft 902; see par. 48) received from the one or more sensors comprises one or more operating parameters (position of drive shaft 402 determined from sensor 902; see par. 48, top and middle, and fig. 9), and wherein in determining the control command based at least in part on the output received from the one or more sensors, the one or more controllers are configured to: determine the inclination angle of the link based at least in part on the received one or more operating parameters (current inclination angle correlates with measured position of drive shaft 402 from sensor 902; this corresponds with block 1004 in fig. 10; see par. 53, top); set a target inclination angle based at least in part on the received one or more operating parameters (the current inclination angle is conveyed via output device 914 (see par. 50, bottom), the “user” then inputs a target or desired inclination angle (see par. 50, middle) via input device 912 such as a dial; for example the used needs to understand the current position of the nacelle before the user can give a command regarding a target or desired position); and determine a difference (see discussion of “difference” in par. 54, middle: “the one or more control signal(s) generated by the controller 908 and supplied to the actuator of the drive member that positions the nacelle correspond to a difference between the current position of the nacelle and the desired position of the nacelle, and/or to a difference between the current position of the drive member and the desired position of the drive member”) between the determined inclination angle and the target inclination angle, and wherein the control command is determined by the one or more controllers based at least in part on the difference between the determined inclination angle and the target inclination angle (see discussion of “desired” inclination angle in par. 50 middle and par. 52). 
Regarding claim 16, Jasklowski discloses a computer readable medium (910, 1204, 1210, 1212, 1214; see figs. 9 and 12 and par. 90) comprising computer-executable instructions (1218; see fig. 12), which, when executed by one or more processors (1202; see fig. 12) of an engine controller (908; see fig. 9), cause the engine controller (908; see fig. 9) to: cause an actuator (see par. 38) operably couplable with a link (212; see figs. 2-5) configured to operably couple an engine (204; see figs. 2 and 3) with an engine mounting structure (208; see figs. 2 and 3) to vary an inclination angle (“incidence angle”; see fig. 2 and par. 30, top: “an incident angle of the nacelle 202 may be identified as the angle between the longitudinal axis 226 of the nacelle 202 and the chord 228 of the wing 206.”, wherein the link 212 is rigidly coupled to the engine 204 and nacelle 202, see par. 27 top, and wherein the link 212 pivots from the pylon 208 or in other words is pivotally connected to the pylon 208, see par. 26 middle) of the link (the incident angle can be “of the link” because the link 212 is rigidly connected to the engine 204/nacelle 202) to a plurality of preselected inclination angles (one of ordinary skill would understand that there are multiple inclination angles corresponding with multiple positions of the engine 204 between the position of the engine in fig. 2 and the position of the engine in fig. 3); receive, for respective ones of the plurality of preselected inclination angles, a value for one or more operating parameters associated the respective ones of the plurality of preselected inclination angles (a value of inclination angle corresponding to a value of a position of drive shaft 204 determined from position sensor 902 is stored in memory 910 for multiple positions of data; see par. 48); generate a dataset relating the plurality of preselected inclination angles to the values for the one or more operating parameters, the received values depending at least in part on the inclination angle associated therewith (position data of the drive shaft 204 received from sensor 902 is “correlated” with inclination angle and stored in memory 910; see par. 53; wherein drive shaft 204 is driven by actuator (see par. 38) to change the inclination angle); and select the inclination angle based at least in part on the dataset, the selected inclination angle corresponding to a value for one of the one or more operating parameters (see par. 54, top and par. 57, bottom).
Regarding claim 17, Jasklowski discloses the computer- executable instructions, which, when executed by the one or more processors of the engine controller, further cause the engine controller to: cause the actuator to vary the inclination angle of the link to the selected inclination angle (see par. 54, top and par. 57, bottom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jasklowski.
Regarding claim 6, Jasklowski discloses the current invention as claimed and discussed above.  Jasklowski further teaches receiving, from the one or more sensors 902, the output (position of drive shaft 902; see par. 48), wherein the output is indicative of a value (value of position of drive shaft 902, i.e., “updated … [position] of drive shaft 402”, corresponding with block 1008 in fig. 10; see par. 73, middle) of an operating parameter (position of drive shaft 902; see par. 48); and determining whether the value is within a predetermined range of a previous value of the operating parameter (“desired position” that was previously received from user; see par. 52; this desired position is stored in memory 910, see par. 66, middle), and wherein the control command is determined (see “YES” and “NO” outputs of block 1012) in response to whether the value is within the predetermined range (see “POSITION ERROR THRESHOLD” in block 1012) of the previous value.  Jasklowski does not explicitly disclose the previous value (“desired position” that was previously received from user; see par. 52; this desired position is stored in memory 910, see par. 66, middle) being received as part of a previous output received from the one or more sensors.
Jasklowski teaches values (stored in memory 910) received from the sensor 902 (past positions of drive shaft 902 corresponding with respective past incidence angles are stored in memory 910 so that this lookup table can be used during a current method 1000 to determine the current position of the drive shaft 902 and nacelle 202; see par. 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Jasklowski with the previous value (“desired position” that was previously received from user; see par. 52; this desired position is stored in memory 910, see par. 66, middle) being received as part of a previous output received from the one or more sensors as taught by similar teachings of Jasklowski in order to facilitate using past data to correlate with current data to verify whether the nacelle has arrived at the desired position (see par. 53).
Regarding claim 7, Jasklowski teaches the current invention as claimed and discussed above.  Jasklowski further teaches the actuator (see par. 38) is operable to change the link (212; see figs. 2-5) to a plurality of preselected positions (see first position in fig. 4 and second position in fig. 5; see also par. 48), and wherein in causing the actuator (see par. 38) operably coupled with the link (212; see figs. 2-5) to change the position of the link based at least in part on the determined control command (see par. 54, top), the position of the link is adjusted to an adjacent preselected position (second position; see par. 48) of the plurality of preselected positions (see first position in fig. 4 and second position in fig. 5; see also par. 48).
Regarding claim 8, Jasklowski teaches the current invention as claimed and discussed above.  Jasklowski further teaches receiving, from the one or more sensors, a subsequent output, wherein the subsequent output is indicative of a subsequent value of the operating parameter (value at second occurrence of block 1012 wherein the first occurrence of block 1012 output was “YES”); determining whether the subsequent value has increased, decreased, or remained the same relative to the value (method 1000 is in a loop wherein the loop repeats at "YES" in fig. 10 and the loop continues until the current position of the nacelle represented by the current inclination angle is within the position error threshold; at block 1010 the controller determines the difference between the current position and the desired position for each loop; therefore the controller indirectly determines the subsequent value of the inclination angle has increased, decreased or stayed the same; for example if the subsequent value has decreased or stayed the same than the difference would still exceed the error threshold; on the other hand if the subsequent value increases than the controller would proceed to block 1014 in fig. 10 in the scenario the difference did not exceed the error threshold); and determining a second control command in response to whether the subsequent value has increased, decreased, or remained the same relative to the value (if “decrease” than the position error threshold is still exceeded and the result is “YES” again; if “remained the same” than the position error threshold is still exceeded and the result is “YES” again; if “increased” than the command would be “NO” in the scenario wherein the increase is sufficient such that the error threshold is no longer exceeded, otherwise the command would remain “YES” in fig. 10).
Regarding claim 9, Jasklowski teaches the current invention as claimed and discussed above.  Jasklowski further teaches causing the actuator to change the position of the link from the adjacent preselected position to a second adjacent preselected position of the plurality of preselected positions based at least in part on the determined second control command (see block 1006 in fig. 10).
Regarding claim 13, Jasklowski discloses the current invention as claimed and discussed above.  Jasklowski further teaches the one or more controllers are configured to: receive, from the one or more sensors (902), the output (position of drive shaft 902; see par. 48), the output being indicative of a value (value of position of drive shaft 902, i.e., “updated … [position] of drive shaft 402”, corresponding with block 1008 in fig. 10; see par. 73, middle) of an operating parameter (position of drive shaft 902; see par. 48); and determine whether the value is within a predetermined range of a previous value of the operating parameter, the previous value of the operating parameter (“desired position” that was previously received from user; see par. 52; this desired position is stored in memory 910, see par. 66, middle), and wherein the control command is determined (see “YES” and “NO” outputs of block 1012) by the one or more controllers in response to whether the received value is within the predetermined range (see “POSITION ERROR THRESHOLD” in block 1012) of the previous value.  Jasklowski does not explicitly disclose the previous value (“desired position” that was previously received from user; see par. 52; this desired position is stored in memory 910, see par. 66, middle) being received as part of a previous output received from the one or more sensors.
Jasklowski teaches values (stored in memory 910) received from the sensor 902 (past positions of drive shaft 902 corresponding with respective past incidence angles are stored in memory 910 so that this lookup table can be used during a current method 1000 to determine the current position of the drive shaft 902 and nacelle 202; see par. 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Jasklowski with the previous value (“desired position” that was previously received from user; see par. 52; this desired position is stored in memory 910, see par. 66, middle) being received as part of a previous output received from the one or more sensors as taught by similar teachings of Jasklowski in order to facilitate using past data to correlate with current data to verify whether the nacelle has arrived at the desired position (see par. 53).
Regarding claim 14, Jasklowski teaches the current invention as claimed and discussed above.  Jasklowski further teaches the actuator (see par. 38) is operable to change the link (212; see figs. 2-5) to a plurality of preselected inclination angles (see first position in fig. 4 and second position in fig. 5; see also par. 48), and wherein in causing the actuator operably coupled with the link to change the inclination angle of the link based at least in part on the determined control command (see par. 54, top), the one or more controllers cause the actuator to change the inclination angle of the link to a second preselected inclination angle (second position; see par. 48) of the plurality of preselected inclination angles (see first position in fig. 4 and second position in fig. 5; see also par. 48).
Regarding claim 15, Jasklowski teaches the current invention as claimed and discussed above.  Jasklowski further teaches the one or more controllers are further configured to: receive, from the one or more sensors, a subsequent output, the subsequent output being indicative of a subsequent value of the operating parameter (value at second occurrence of block 1012 wherein the first occurrence of block 1012 output was “YES”); determine whether the subsequent value has increased or decreased relative to the value (method 1000 is in a loop wherein the loop repeats at "YES" in fig. 10 and the loop continues until the current position of the nacelle represented by the current inclination angle is within the position error threshold; at block 1010 the controller determines the difference between the current position and the desired position for each loop; therefore the controller indirectly determines the subsequent value of the inclination angle has increased, decreased or stayed the same; for example if the subsequent value has decreased or stayed the same than the difference would still exceed the error threshold; on the other hand if the subsequent value increases than the controller would proceed to block 1014 in fig. 10 in the scenario the difference did not exceed the error threshold); and determine a second control command in response to whether the subsequent value has increased or decreased relative to the value (if “decrease” than the position error threshold is still exceeded and the result is “YES” again; if “remained the same” than the position error threshold is still exceeded and the result is “YES” again; if “increased” than the command would be “NO” in the scenario wherein the increase is sufficient such that the error threshold is no longer exceeded, otherwise the command would remain “YES” in fig. 10).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jasklowski in view of Pub. No. US 2009/0084893 A1 (Balk ‘893).
Regarding claim 11, Jasklowski discloses the current invention as claimed and discussed above.  Jasklowski further discloses the vehicle (100; see fig. 1) is an aircraft (100; see fig. 1), the engine support structure (208; see figs. 2-3) is a pylon (208; see figs. 2-3) of the aircraft (100; see fig. 1).  Jasklowski does not explicitly disclose the engine is an aircraft gas turbine engine.
Balk ‘893 teaches an engine (10; see figs. 1-2) is an aircraft (title) gas turbine engine (10; see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Jasklowski with the engine is an aircraft gas turbine engine as taught by Balk ‘893 in order to facilitate providing sufficient thrust for passenger transport aircraft. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20090189014 A1 (Balk ‘014) in view of Jasklowski.
Regarding claim 16, Balk ‘014 discloses a controller (“actuator control circuit; see par. 31, bottom) to: cause an actuator (10; see figs. 3-5) operably couplable with a link (81; see figs. 3 and 4) configured to operably couple an engine (1; see fig. 3) with an engine mounting structure (6; see figs. 3-5) to vary an inclination angle of the link (81; see figs. 3 and 4) to a plurality of preselected inclination angles (see first inclination angle that is angle between lines A and B; and second inclination angle that is angle between lines A and C in expanded portion of fig. 3 below); receive, for respective ones of the plurality of preselected inclination angles, a value for one or more operating parameters (“clearance [that] is … an indicator of the expansion of the exhaust casing”; see par. 31, top and middle) associated the respective ones of the plurality of preselected inclination angles (fig. 3 shows the two representations of the expansion of the exhaust casing; see par. 16); and select the inclination, the selected inclination angle corresponding to a value for one of the one or more operating parameters (the selected inclination angle by actuator 10 is based on the angle that results in the exhaust casing expansion being consistent with the engine axis and fan axis being aligned; see par. 26, top and par. 27).  Balk ‘014 does not explicitly disclose a computer readable medium comprising computer-executable instructions, which, when executed by one or more processors of an engine controller generate a dataset relating the plurality of preselected inclination angles to the values for the one or more operating parameters, the received values depending at least in part on the inclination angle associated therewith; and select the inclination angle based at least in part on the dataset.

    PNG
    media_image1.png
    318
    164
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (expanded portion of fig. 3)]
Jasklowski teaches a computer readable medium (910, 1204, 1210, 1212, 1214; see figs. 9 and 12 and par. 90) comprising computer-executable instructions (1218; see fig. 12), which, when executed by one or more processors (1202; see fig. 12) of an engine controller (908; see fig. 9), cause the engine controller (908; see fig. 9) to: generate a dataset relating a plurality of preselected inclination angles to the values for one or more operating parameters, received values depending at least in part on the inclination angle associated therewith (position data of the drive shaft 204 received from sensor 902 is “correlated” with inclination angle and stored in memory 910; see par. 53; wherein drive shaft 204 is driven by actuator (see par. 38) to change the inclination angle); and select the inclination angle based at least in part on the dataset (see par. 54, top and par. 57, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Balk ‘014 with a computer readable medium comprising computer-executable instructions, which, when executed by one or more processors of an engine controller generate a dataset relating the plurality of preselected inclination angles to the values for the one or more operating parameters, the received values depending at least in part on the inclination angle associated therewith; and select the inclination angle based at least in part on the dataset as taught by Jasklowski in order to facilitate correlating the inclination angles of Balk ‘014 with the values of expansion of Balk ‘014 to facilitate the proper operation of the actuator control circuit of Balk ‘014 (see Jasklowski par. 53). 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jasklowski in view of Balk ‘893, Pub. No. US 2018/0118364 A1 (Golshany) and US Patent 5,018,069 (Pettigrew).
Regarding claims 18 and 19, Jasklowski discloses the current invention as claimed and discussed above.  Jasklowski further discloses the engine (100; see fig. 1) is an aircraft engine (100; see fig. 1) and the engine mounting structure (208; see figs. 2-3) is a pylon (108 and 208; see figs. 1-3) on a wing (106; see fig. 1) of an aircraft (100; see fig. 1).  Jasklowski does not explicitly disclose the computer-executable instructions, which, when executed by the one or more processors of the engine controller, further cause the engine controller to: determine whether the aircraft engine is operating in a stable operation phase, wherein the stable operation phase comprises at least one of climb, cruise, and descent; and the value for the one or more operating parameters received for the respective ones of the plurality of preselected inclination angles is a specific fuel consumption of the engine, and wherein the selected inclination angle corresponds to the value from the dataset that minimizes the specific fuel consumption of the engine.
Balk ‘893 teaches a gas turbine 10 and further teaches a selected inclination angle corresponds to minimizing a specific fuel consumption of the engine (Balk ‘893 teaches moving the engine away from the wing by changing the inclination angle of actuator 48 in figs. 1-2 during cruise flight in order to decrease drag and therefore optimize fuel consumption; one of ordinary skill recognizes that optimizing fuel consumption of a particular scenario results in minimizing the fuel consumption; see Balk ‘893 pars. 3, 9 and 27);  Golshany teaches a gas turbine (120; see fig. 2C and par. 40) and further teaches a controller (610; see fig. 12) to determine whether an aircraft engine is operating in a stable operation phase, wherein the stable operation phase is cruise (see par. 75, top); and Pettigrew teaches a gas turbine (col. 1, ll. 5-6) and further teaches a value for an  operating parameters received is a specific fuel consumption of the engine (controller in claim 1 receives values from specific fuel consumption sensor in claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Jasklowski with the computer-executable instructions, which, when executed by the one or more processors of the engine controller, further cause the engine controller to: determine whether the aircraft engine is operating in a stable operation phase, wherein the stable operation phase comprises at least one of climb, cruise, and descent; and the value for the one or more operating parameters received for the respective ones of the plurality of preselected inclination angles is a specific fuel consumption of the engine, and wherein the selected inclination angle corresponds to the value from the dataset that minimizes the specific fuel consumption of the engine as taught by Balk ‘893, Golshany and Pettigrew in order to facilitate improving fuel consumption (see Balk ‘893 par. 27, middle).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balk ‘014 in view of Jasklowski, as applied to claim 16 above, and further in view Pub. No. US 20150284103 A1 (Swann).
Regarding claim 18, Balk ‘014 in view of Jasklowski teach the current invention as claimed and discussed above.  Balk ‘014 further discloses the engine (1; see fig. 3) is an aircraft engine (title) and the engine mounting structure (6; see figs. 3-5) is a pylon (6; see figs. 3-5) on a wing (see par. 19, middle) of an aircraft (see par. 19, middle).  Balk ‘014 does not explicitly disclose the computer-executable instructions, which, when executed by the one or more processors of an engine controller, further cause the engine controller to: determine whether the aircraft engine is operating in a stable operation phase, wherein the stable operation phase comprises at least one of climb, cruise, and descent.
Swann teaches a gas turbine (abstract) and further teaches the computer-executable instructions (par. 31), which, when executed by the one or more processors (see discussion of computations that are performed by a processor in par. 51) of an engine controller (see abstract), further cause the engine controller to: determine whether the aircraft engine is operating in a stable operation phase, wherein the stable operation phase comprises cruise (see par. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Balk ‘014 in view of Jasklowski with the computer-executable instructions, which, when executed by the one or more processors of an engine controller, further cause the engine controller to: determine whether the aircraft engine is operating in a stable operation phase, wherein the stable operation phase comprises at least one of climb, cruise, and descent as taught by Swann in order to facilitate reducing the negative impact of contrail formation (see Swann par. 7) and providing optimal efficient operation of engines  (see Swann par. 29). 
Regarding claim 20, Balk ‘014 in view of Jasklowski and Swann teach the current invention as claimed and discussed above.  Balk ‘014 further discloses an operating parameter for the respective ones of the plurality of preselected inclination angles (see two positions of engine (1) in fig. 3; here the distance between fan casing (3) and the pylon (6) is changed in order to counter act strain (i.e., expansion of the exhaust casing (3)); see pars. 27 and 28) is a strain on a backbone (exhaust casing 6) of the engine, and wherein the inclination angle corresponds to the value from the dataset that minimizes the strain on the backbone of the engine (inclination angle is adjusted to prevent deformation of engine including engine casing during different phases of flight; see pars. 6, 9 and 21); and wherein the selected inclination angle corresponds to the value from the dataset that minimizes the strain on the backbone of the engine (adjusting the height of the fan casing 6 with actuator 10 aligns the engine and fan longitudinal respective axes (see par. 9, bottom); the misalignment being caused the expansion of the casing 6 (see pars. 27 and 28); one of ordinary skill would recognize that moving the exhaust casing, via actuator 10, back to a height before the expansion occurred would be minimizing the strain or expansion in the scenario wherein the axes are aligned).
The term backbone is interpreted consistent with applicant specification as a structural feature of the engine including an engine casing (see par. 58). The term strain is interpreted as “Any of several kinds of deformation of the dimensions of a body” (American Heritage Dictionary online).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
gas turbine engines with tilting feature: US-20110192933-A1, US-20150239569-A1, US-20160167798-A1, US-20090072079-A1, US-20160368611-A1;
gas turbine backbone bending: US-5319922; and
gas turbine exhaust casing is backbone: US-4817382-A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741